THE COURT.
Zola Garrahan, one of the appellants in this cause, has made a motion for substitution of attorneys. The motion is based on affidavits and a written notice, signed by the appellant and directed to the respondents. From this notice it appears that the appellant is very much with certain alleged actions of the attorneys, for which reason she asks them to step aside and to no longer represent her in the cause. Opposition to the substitution is based upon the allegations contained in counter-affidavits to the effect that appellant has been led to make the same through a “misstatement of the facts as to this litigation, or is the result of her being bribed to withdraw from her present attorneys, or is the result of blackmail growing out of criminal difficulty in which she now finds herself”.
While the showing tendered by these counter-affidavits raises a rather serious question, it is none the less the right of a litigant to change attorneys at any stage of a proceeding.' *372The record discloses that all the briefs in the cause are on file, and the cause is ready for the calendar.
The motion to substitute attorneys is granted.